               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
MATTHEWS INTERNATIONAL                  )
                                        )
CORPORATION,                            ) 2:20-cv-00089-NR
                                        )
              Plaintiff,                )
                                        )
       v.                               )
                                        )
ANTHONY A. LOMBARDI,                    )
RONALD STOVEKEN, MICHAEL                )
ANDREWS, IMPLANT                        )
                                        )
RECYCLING, LLC and IR                   )
ENVIRONMENTAL                           )
SOLUTIONS, LLC,                         )
                                        )
              Defendants.               )

MEMORANDUM OPINION ON DEFENDANT LOMBARDI’S MOTION
                TO DISMISS [ECF 35]
J. Nicholas Ranjan, United States District Judge
      Defendant Anthony Lombardi moves to dismiss the claims against him
without prejudice, arguing that Matthews has engaged in claim splitting. That
is, Matthews first filed a lawsuit in this Court against Mr. Lombardi, alleging
breach of contract arising out of Mr. Lombardi’s decision to work for a
Matthews competitor. Matthews Int’l Corp. v. Anthony A. Lombardi, No. 2:19-
cv-1611 (W.D. Pa.) (“Matthews I”). A month later, it filed this lawsuit against
Mr. Lombardi and others, involving largely the same subject matter as the first
lawsuit (“Matthews II”). Under the claim-splitting doctrine, Mr. Lombardi
argues that this case should be dismissed and that Matthews should bring any
claims against him as part of the first lawsuit.
      The Court partially agrees with Mr. Lombardi. Matthews engaged in
improper claim splitting. But rather than dismissing the claims here, the
Court will consolidate both cases for the sake of judicial efficiency.


                                       -1-
                         DISCUSSION & ANALYSIS
I.    The claim-splitting doctrine applies.
      The Court finds that both Matthews I and Matthews II involve the same
court, the same relevant defendant, and the same subject matter, and thus the
claim-splitting doctrine applies.
      The claim-splitting doctrine prohibits plaintiffs from “maintain[ing] two
separate actions involving the same subject matter at the same time in the
same court and against the same defendant.” Walton v. Eaton Corp., 563 F.2d
66, 70 (3d Cir. 1977) (citations omitted).     “The longstanding rule against
improper claim splitting prohibits a plaintiff from prosecuting his case
piecemeal and requires that all claims arising out of a single alleged wrong be
presented in one action.” Prewitt v. Walgreens Co., No. 12-6967, 2013 WL
6284166, at *5 (E.D. Pa. Dec. 2, 2013) (citations omitted).
      The claim-splitting doctrine in this Circuit “applies when two cases: (1)
take place in the same court; (2) with the same defendants; (3) involving the
same subject matter.” McKenna v. City of Philadelphia, 304 F. App’x 89, 92
(3d Cir. 2008); see also Walton, 563 F.2d at 70.
      At issue is only whether the subject matter of both Matthews I and
Matthews II is “the same.” The Court finds that it is. The cases need not be
identical to involve the same subject matter. McKenna, 304 F. App’x at 92.
When the difference between the two cases is “purely semantic” and both cases
rely on “the same operative facts and legal principles,” the cases involve the
same subject matter. Id.
      Both cases concern Mr. Lombardi’s alleged decision to leave Matthews,
join a competitor, and take Matthews employees and customers with him.
Compare [Matthews I, ECF 1, pp. 6-7, ¶¶ 30-39] with [Matthews II, ECF 1, pp.
19, 24-25, ¶¶ 93-102, 127-133].     In Matthews I, Matthews says that this
                                      -2-
behavior violated various contracts, resulting in money damages. [Matthews
I, ECF 1, p. 10, “Prayer for Relief”]. In Matthews II, Matthews says that this
behavior violated trade-secret acts and the common law, resulting in injunctive
relief and damages. [Matthews II, ECF 1, p. 38, “Prayer for Relief”]. The slight
differences in causes of action and intended relief are what the Third Circuit
has called “purely semantic.” There are substantially similar facts and legal
principles in both actions. See, e.g., McKenna, 304 F. App’x at 92-93 (improper
claim splitting where original complaint was Title VII retaliation claim based
on plaintiff’s opposition to illegal discrimination, while second complaint was
§ 1983 retaliation claim based on plaintiff’s First Amendment free speech;
court held “difference between the retaliation claims” to be “purely semantic.”);
Walton, 563 F.2d at 69-71 (improper claim splitting where original complaint
alleged race and gender discrimination under Title VII and waived trial by jury
while second complaint added a claim for “emotional and mental injury” and
sought compensatory damages as well as a jury trial).
      Because all the elements of the claim-splitting doctrine apply, the Court
finds that Matthews improperly split its claims against Mr. Lombardi in its
two separate actions.
II.   The Court will consolidate Matthews I and Matthews II.
      Even though Matthews improperly split its claims, that does not compel
dismissal of the second lawsuit.     When a court learns that two possibly
duplicative actions are pending on its docket, “consolidation may well be the
most administratively efficient procedure.” Walton, 563 F.2d at 71. “If the
second complaint proves to contain some new matters, consolidation unlike
dismissal of the second complaint without prejudice or staying the second
action will avoid two trials on closely related matters.” Id. “If, on the other
hand, the second complaint proves to contain nothing new, consolidation of the
                                      -3-
two actions will cause no harm provided that the district court carefully insures
that the plaintiff does not use the tactic of filing two substantially identical
complaints to expand the procedural rights he would have otherwise enjoyed.”
Id.
      While Mr. Lombardi seeks dismissal of the claims against him in
Matthews II and argues that consolidation is inappropriate, he cites no
authority mandating that the Court dismiss the claims. [ECF 54, p. 4]. In fact,
trial courts in this Circuit routinely resolve the problem of claim splitting by
consolidating actions. See, e.g., Luo v. Roberts, No. CV 14-6354, 2016 WL
6831122, at *18 (E.D. Pa. Oct. 27, 2016) (“In the present action, consolidation
is clearly the most efficient and fair procedure.”) (subsequent history omitted);
Nottingham v. Gray, 4:18-CV-02002, 2003, 2019 WL 5260404, at *3 (M.D. Pa.
Oct. 17, 2019) (“Consolidation may b[e] ordered on the motion of a party or sua
sponte and in spite of the parties’ opposition. Moreover, consolidation of these
actions will avoid unnecessary costs or delay, and will in no way prejudice the
parties.”) (cleaned up).
      Mr. Lombardi argues that consolidation is inappropriate because
Matthews only seeks injunctive relief in Matthews II while it seeks damages
in Matthews I. [ECF 54, p. 4]. But Matthews actually seeks money damages
in both lawsuits (though injunctive relief is also sought in Matthews II).
Compare [Matthews I, ECF 1, p. 10, “Prayer for Relief”] with [Matthews II, ECF
1, p. 38, “Prayer for Relief”]. Further, even if both lawsuits do not seek the
same scope of relief, that is not a bar to consolidation. See, e.g., Walton, 563
F.2d at 72 n.7 (different requested relief in two suits does not constitute a “new
issue” prohibiting consolidation).
      Here, consolidation is an appropriate remedy to the problem of claim
splitting. In light of the infancy of both Matthews I and Matthews II and the
                                      -4-
overlapping factual and legal issues between the cases, the Court will
consolidate these cases to promote judicial efficiency.
                                CONCLUSION
      For all the reasons discussed above, Mr. Lombardi’s motion to dismiss
[ECF 35] is DENIED.         An appropriate order denying the motion and
consolidating Matthews I and Matthews II follows.


DATED this 19th day of March, 2020.



                                     BY THE COURT:


                                     /s/ J. Nicholas Ranjan
                                     United States District Judge




                                      -5-
